DETAILED ACTION
This Office action is in response to the Amendment filed on 11/17/2021.
Claims 4, 8, 11, and 18 have been amended.
Claims 1-20 are pending in the application.
Examiner’s Note
Claims 15-20 are directed to “computer program product comprising a computer readable storage medium’ in line 1. After reviewing the specification, the term “computer readable storage medium’ has been defined that “computer readable storage medium, as used herein, is not to be construed as being transitory signal per se” (see para 0077 of specification). Therefore, Claims 15-20 are statutory. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 1, 8, and 15 are allowed because the prior art of the record alone or in combination does not teach or suggest the combination of limitations, when considered as a whole, “detecting, by a secondary integrated circuit (IC), a noise signal on a shared plane of a printed circuit board (PCB) that includes the secondary IC; analyzing the noise signal to determine characteristics of the noise signal; generating a masking signal based on the characteristics; and injecting the masking signal onto the shared plane” as recited in independent claim 1, and similar to independent claims 8 and 15. Dependent Claims 2-7, 9-14, and 16-20 are also allowed due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435